DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.

Upon further review, the Applicant amended and/or rephrased the at least claimed limitation in question (i.e. determine that a second time, after the first time, has passed; reenable, in response to determining that the second time has passed, the mobile device to establish the wireless network connection), and presented the same and/or similar arguments that the prior art references (Wu and Kacherov) fail to teach the at least limitation.
In response, the Examiner respectfully disagrees with the Applicant’s arguments and very kindly directs the Applicant to Wu e.g. pp0045 and pp0046, which discussed the concept of determining that the network locking information of the terminal has been cracked, tampered with, or changed in a wireless communication system. Wu further discussed the concept that in response to determining the network locking information has been tampered with, issuing the default network locking information to restore the tampered network locking information on the terminal device so that the terminal device can only reside on the preset network of the operator. (Emphasis Added).
 On the other hand, in an analogous field of endeavor, Kacherov teaches the concept of monitoring parameters of managed device and detecting a non-conformance event (e.g. jail-breaking, i.e. unauthorized modification of the managed devices’ information), in response, restricting the operation of the managed device (i.e. all the transceivers of the managed device 115 or just some of them. For example, the cellular and/or Wi-Fi transceivers may be disabled) (see, fig. 2, pp0053). Kacherov further discussed and/or specifically stated that “Eventually, a conformance event that corrects the non-conformance event may be detected at the managed device, as shown at step 230.  In response to detecting the conformance event, the operational restriction that has been applied to the managed device may be removed, as shown at step 235”. (see pp0044, pp0062). (Emphasis Added).
Thus, as discussed above and as shown in figure 2, eventually (as defined in the Merriam-Webster Dictionary, “at an unspecified later time” https://www.merriam-webster.com/dictionary/eventually), upon detecting a correction of the non-conformance see fig. 1).
Therefore, contrary to the Applicant’s arguments, the at least claimed limitations in question does not uniquely and/or particularly define the limitation at least in part “determine that a second time, after the first time, has passed; reenable, in response to determining that the second time has passed, the mobile device to establish the wireless network connection” so as to be distinguished from the applied prior art. Given the at least claimed limitation its’ broadest reasonable interpretation, the Examiner has fairly characterized the at least highlighted claimed limitation as “an unspecified later time”.
Furthermore, for further explanation, the Applicant’s limitations in question simply discussed and/or has been reasonably interpreted as “a mobile device re-enabling network connection after any time has passed (e.g. random amount of time)”. Thus, as discussed above, Kacherov explicitly teaches that the managed device 115 re-enable or enables the device at “an unspecified later time” (i.e. claimed “reenable, in response to determining that the second time has passed”), when a corrective event is triggered, detected, or occurred. Thus, the Examiner believe that Kacherov explicitly teaches the at least limitation in question as shown above. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wu with the teachings of Kacherov to achieve the goal of efficiently and securely enhancing protection of a mobile computing device from having sensitive communications exposed to unauthorized sources in a communication system. Therefore, the previous rejection is maintained.

In regards to dependent claims 6 and 16, the Applicant argued that the prior art references (i.e. Wu and Kacherov) does not teach the limitations of at least claim 6.
In response, the Examiner respectfully disagrees with the Applicant’s arguments at least for similar reasons discussed above. Furthermore, as discussed above in summary, Wu discussed the concept of determining that the network locking information has been changed or tampered with, and obtain default network locking information to restore the issue or problem. 
On the other hand, Kacherov discussed the same analogous field of art, wherein upon determining jailbreak or unauthorized modification of the managed devices, the network communication function of the managed device is disabled and then re-enabled after some period of time when a corrective event is detected.
Thus as discussed above and further repeated below, the Examiner believes that it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wu with the teachings of Kacherov to achieve the goal of efficiently and securely enhancing protection of a mobile computing device from having sensitive communications exposed to unauthorized sources in a communication system. Therefore, the previous rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8, 10, 11, 16, 18, 20, 21, 26, and 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Publication No. 20190246283) in view of Kacherov et al. (US Publication No. 20120297444).

As to claims 1, 11, 21, and 26, Wu teaches a mobile device comprising: a memory; a transceiver for sending and receiving wireless data (pp0003, pp0045, mobile phone communicating in a mobile network); a processor, communicatively coupled to the memory and the transceiver, the processor configured to (pp0003, pp0045, mobile phone communicating in a mobile network): make a determination that first locking configuration information for locking the mobile device for use with a wireless network of a wireless network operator has been modified (pp0045, pp0046 determined that the network locking information of the terminal device has been cracked, tampered with or changed); configure the mobile device to use second locking configuration information in response to the determination that the first locking configuration information has been modified and in response to obtaining the second locking configuration information(pp0045, pp0046, issue the default network locking information of the terminal devices via the server to restore the network locking information of the terminal device, so that the terminal device can only reside on the preset network of the operator); and perform operations using the second locking configuration information in response to the mobile device being configured to use the second locking configuration information (pp0045, pp0046, issue the default network locking information of the terminal devices via the server to restore the network locking information of the terminal device, and fig. 1).  However, fails to explicitly teach render the mobile device, at a first time in response to the determination that the first locking configuration information has been modified, unable to establish a wireless network connection; determine that a second time, after the first time, has passed; reenable, in response to determining that the second time has passed, the mobile device to establish the wireless network connection.
In an analogous field of endeavor, Kacherov teaches render the mobile device, at a first time in response to the determination that the first locking configuration information has been modified, unable to establish a wireless network connection (fig. 1, fig. 2, #215, #220 #230, #235, and pp0050, pp0053, in response to modification of the managed device, such as jail-breaking or rooting the device, restrict operation of the managed device i.e. render all or parts of the communications stack 150 inoperable. This step may shut down all the transceivers of the managed device 115 and pp0041); determine that a second time, after the first time, has passed (pp0044, eventually i.e. at an unspecified later time); reenable, in response to determining that the second time has passed, the mobile device to establish the wireless network connection (fig. 1, fig. 2, #230, #235, and upon correction of the non-conformance event, remove operation restriction, pp0050, pp0053, pp0041, and pp0044, i.e. removing operational restriction at an unspecified later time to enable action e.g. sending emails when a conformance event is detected, pp0069). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wu with the teachings of Kacherov to achieve the goal of efficiently and securely enhancing protection of a mobile computing device from having sensitive communications exposed to unauthorized sources in a communication system (Kacherov, pp0003).
As to claims 6 and 16, Wu in view of Kacherov teaches the limitations of the independent claims as discussed above. Wu further teaches wherein the processor is configured to obtain the second locking configuration information from the wireless network operator via wireless network connection in response to the mobile device being reenabled to establish the wireless network connection (fig. 1, pp0003, pp0045, mobile phone communicating in a mobile network, issue the default network locking information of the terminal devices via the server to restore the network locking information of the terminal device).
As to claims 8 and 18, Wu in view of Kacherov teaches the limitations of the independent claims as discussed above. Wu further teaches wherein the processor is further configured to determine, by analyzing the first locking configuration information, that the mobile device should be locked to operate only with the wireless network of the wireless network operator (pp0045, pp0046, issue the default network locking information of the terminal devices via the server to restore the network locking information of the terminal device, so that the terminal device can only reside on the preset network of the operator).  
As to claims 10 and 20, Wu in view of Kacherov teaches the limitations of the independent claims as discussed above. Wu further teaches wherein the processor is further configured to send a notification via the transceiver to the wireless network operator that the first locking configuration information has been modified, wherein the notification comprises information identifying the mobile device (fig. 1, pp0037, acquiring network locking relevant information (device ID) of the terminal device, indicating that the network locking information changed).
As to claim 32, Wu in view of Kacherov teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the processor is configured to determine the second time as a random amount of time since the first time.
In an analogous field of endeavor, Kacherov teaches wherein the processor is configured to determine the second time as a random amount of time since the first time (fig. 1, pp0044, eventually i.e. at an unspecified later time).

Claim 2, 3, 5, 13, 15, 22, 23, 25, 27, 28, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Publication No. 20190246283) in view of Kacherov et al. (US Publication No. 20120297444) and further in view of Ahn et al. (US Publication No. 20090305668).

As to claims 2, 22, and 27, Wu in view of Kacherov teaches the limitations of the independent claims as discussed above. Wu further teaches the concept of wherein the processor is configured to: attempt to obtain the second locking configuration information and fails (fig. 1, if the server fails (i.e. NO) to issue the network locking data information, and pp0033, pp0045 i.e. to restore the locking information on the terminal device), the flow ends (fig. 1). However, fails to explicitly mention to return the mobile device to being unable to establish the wireless network connection in response to failing to obtain the information.  
In an analogous field of endeavor, Ahn teaches the concept of protecting against unauthorized use of a mobile terminal, and wherein to return the mobile device to being unable to establish the wireless network connection in response to failing to obtain the information (fig. 3, #335, #340, pp0078-pp0079, and pp0127, failed registration with the network, restrict terminal communication function). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wu and Kacherov with the teachings of Ahn to achieve the goal of efficiently and reliably protecting against the unauthorized use of a mobile terminal by incapacitating the fraudulent unlocking of the network lock/SIM lock (Ahn, pp0015).
As to claims 3, 13, 23, and 28, Wu in view of Kacherov teaches the limitations of the independent claims as discussed above. Wu further teaches the concept of wherein the processor is configured to: attempt to establish the wireless network connection with the wireless network operator, and fail (fig. 2, determining whether a network data link of the terminal device is established, NO i.e. failed, pp0045, transmit over mobile network). However, fails to explicitly mention to return the mobile device to being unable to establish the wireless network connection in response to failing to establish the wireless network connection with the wireless network operator.  
In an analogous field of endeavor, Ahn teaches the concept of protecting against unauthorized use of a mobile terminal, wherein to return the mobile device to being unable to establish the wireless network connection in response to failing to establish the wireless network connection with the wireless network operator (fig. 3, #335, #340, pp0078-pp0079, and pp0127, failed registration with the network, restrict terminal communication function). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wu and Kacherov with the teachings of Ahn to achieve the goal of efficiently and reliably protecting against the unauthorized use of a mobile terminal by incapacitating the fraudulent unlocking of the network lock/SIM lock (Ahn, pp0015).  
As to claims 5, 15, 25, and 30, Wu in view of Kacherov teaches the limitations of the independent claims as discussed above. Wu further teaches the concept of wherein the processor is configured to obtain the second locking configuration information from the wireless network operator in response to being powered up a first time (fig. 1, pp0028, upon powered on for the first time, request network locking information, and pp0045). However fails to explicitly teach power up subsequent to the processor rendering the mobile device unable to establish the wireless network connection.  
In an analogous field of endeavor, Ahn teaches power up subsequent to the processor rendering the mobile device unable to establish the wireless network connection (fig. 3, #305, and pp0127, failed registration with the network, restrict terminal communication function). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wu and Kacherov with the teachings of Ahn to achieve the goal of efficiently and reliably protecting against the unauthorized use of a mobile terminal by incapacitating the fraudulent unlocking of the network lock/SIM lock (Ahn, pp0015).

Claim 4, 24, and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Publication No. 20190246283) in view of Kacherov et al. (US Publication No. 20120297444) and further in view of Ahn et al. (US Publication No. 20090305668) and Kovacevic (US Publication No. 20170289804).

As to claims 4, 24, and 29, Wu in view of Kacherov teaches the limitations of the independent claims as discussed above. Wu further teaches the concept of wherein the processor is configured to [end flow] in response to failing to receive the second locking configuration information via the wireless network connection with the wireless network operator within a threshold number of requests sent to the wireless network operator (fig. 1, pp0045, fig. 2, pppp0038-pp0040, retry request until greater than threshold, then end flow). However, fails to explicitly teach permanently rendering the mobile device unable to establish the wireless network connection.
In an analogous field of endeavor, Ahn teaches the concept of protecting against unauthorized use of a mobile terminal, wherein to render the mobile device unable to establish the wireless network connection (fig. 3, #335, #340, pp0078-pp0079, and pp0127, failed registration with the network, restrict terminal communication function). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wu and Kacherov with the teachings of Ahn to achieve the goal of efficiently and reliably protecting against the unauthorized use of a mobile terminal by incapacitating the fraudulent unlocking of the network lock/SIM lock (Ahn, pp0015). However, they failed to explicitly mention permanently rendering the mobile device unable to establish the wireless network connection.
In an analogous field of endeavor, Kovacevic teaches the concept of partially or completely and/or fully rendering the UE inoperable or disabled during SIMLock configuration, therefore teaches permanently rendering the mobile device unable to establish the wireless network connection (fig. 2, fig. 7, pp0035, pp0037, completely disable or fully render UE inoperable for authorized user). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wu, Kacherov, and Ahn with the teachings of Kovacevic to achieve the goal of efficiently and securely updating SIM lock configuration in a communication device to ensure that message is authentic and integrity protected (Kovacevic, pp0025). 

Claim 9 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Publication No. 20190246283) in view of Kacherov et al. (US Publication No. 20120297444) and further in view of Khan et al. (US Publication No. 20170185538).

As to claims 9 and 19, Wu in view of Kacherov teaches the limitations of the independent claims as discussed above. Wu further teaches wherein to determine that the mobile device should be locked to operate only with the wireless network of the wireless network operator (pp0045, pp0046, issue the default network locking information of the terminal devices via the server to restore the network locking information of the terminal device, so that the terminal device can only reside on the preset network of the operator). However, fails to teach that the processor is configured to determine whether a fuse indicative of the mobile device being locked has been blown in a one-time programmable memory of the mobile device.  
In an analogous field of endeavor, Khan teaches that the processor is configured to determine whether a fuse indicative of the mobile device being locked has been blown in a one-time programmable memory of the mobile device (fig. 1, pp0011, pp0038, hardware fuses 408 may include a variety of fuse technologies that are suitable for programmable key storage, and pp0053, tamper detection feature may take appropriate action once tamper has been detected including but not limited to blowing dedicated hardware fuses). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wu and Kacherov with the teachings of Khan to achieve the goal of efficiently providing a locking system to prevent unauthorized users and avoiding loss in revenue (Khan, pp0006).

Claim 7 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Publication No. 20190246283) in view of Kacherov et al. (US Publication No. 20120297444) and further in view of Chung et al. (US Patent No. 10007795).

As to claims 7 and 17, Wu in view of Kacherov teaches the limitations of the independent claims as discussed above. Wu further teaches wherein the processor is further configured to obtain the second locking configuration information (fig. 1, pp0045, pp0046, issue the default network locking information of the terminal devices via the server to restore the network locking information of the terminal device, so that the terminal device can only reside on the preset network of the operator). However fails to explicitly teach to obtain information from a protected copy of the information stored in the memory.  
In an analogous field of endeavor, Chung teaches teach to obtain from a protected copy of the information stored in the memory (fig. 2, computer, col. 4, lines 45-49, perform recovery of a protected file that has been compromised by restoring the file, such as from a protected archive where the SBR module 113 stores backup copies of files of protected documents). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wu and Kacherov with the teachings of Chung to achieve the goal of efficiently and securely detecting and recovering information in a communication system (Chung, col. 1, lines 15-20). 

Claim 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Publication No. 20190246283) in view of Kacherov et al. (US Publication No. 20120297444) and further in view of Salmela et al. (US Publication No. 20090217364).

As to claim 31, Wu in view of Kacherov teaches the limitations of the independent claims as discussed above. Wu further teaches wherein the processor is further configured to determine, by analyzing a wireless network operator identifier stored in the mobile device (pp0045, pp0046, monitoring network locking information stored on terminal device), that the mobile device should be locked to operate only with the wireless network of the wireless network operator (pp0045, pp0046, issue the default network locking information of the terminal devices via the server to restore the network locking information of the terminal device, so that the terminal device can only reside on the preset network of the operator). However, they failed to explicitly mention that the network information is stored in a one-time programmable memory of the mobile device.
In an analogous field of endeavor, Salmela teaches that the network information is stored in a one-time programmable memory of the mobile device (fig. 1, pp0023, the temporary access credentials 30 comprise a preliminary international mobile subscriber identity (PIMSI) or other identifier that can be used by the device 10 to authenticate itself to any one of one or more network operators that accept temporary access credentials. The temporary access credentials 30 may, for example, be burned into secure fuses or other secure OTP memory within the device 10). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wu and Kacherov with the teachings of Salmela to achieve the goal of efficiently providing security against theft or other known security compromises by reverting to credentials stored in the memory of a wireless communication device that do not expire and/or invalidated (Salmela, pp0024).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645